Citation Nr: 1648124	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  08-20 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected left ankle disability.

2.  Entitlement to a compensable evaluation for a bilateral hearing loss disability.

3.  Entitlement to an evaluation in excess of 10 percent prior to April 12, 2010 and in excess of 20 percent thereafter for a left ankle disability.

4.  Entitlement to an evaluation in excess of 30 percent prior to June 7, 2010 and in excess of 50 percent thereafter for headaches.


REPRESENTATION

Appellant represented by:	Patrick Kelly, Esq.



WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and P.R.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to March 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran, his wife, and his son testified at a Board hearing at the RO in Waco, Texas in March 2013.  This transcript has been associated with the file.

In August 2013, the Board remanded the issues listed above, as well as the issue of entitlement to a total disability evaluation based on unemployability (TDIU), to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and afford the Veteran VA medical examinations.  The actions specified in the August 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

On remand, entitlement to a TDIU was granted, and the Veteran did not appeal the assigned effective date.  Accordingly, the Board no longer has jurisdiction over this issue.

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office. 


FINDINGS OF FACT

1.  The competent medical evidence of record shows that for the period on appeal, the Veteran demonstrated no more than Level I hearing acuity in his right ear and Level II hearing acuity in his left ear.

2.  Prior to April 12, 2010, the Veteran's left ankle disability was characterized by moderate limitation of motion and by marked limitation of motion thereafter.

3.  The Veteran's service-connected headaches are very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability evaluation for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2015).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent prior to April 12, 2010 and to 20 percent thereafter for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.56, 4.71a, Diagnostic Code 5271 (2015).

3.  The criteria for entitlement to a disability rating of 50 percent for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Hearing Loss

The Veteran was originally granted service connection for a bilateral hearing loss disability effective January 27, 2004, and assigned an initial non-compensable evaluation.  In October 2006, the Veteran filed his current claim for an increased rating.  In a March 2007 rating decision, the RO denied a higher disability rating.  The Veteran has appealed.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I rating purposes.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 states that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

Of record are results from VA compensation examinations from July 2007, January 2010, November 2010, and February 2016.  

The July 2007 examination yielded test results of pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 20, 25, 55, 55, and 65 decibels, respectively, for an average over the four frequencies of interest of 49 decibels.  Test results of pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz of 20, 20, 50, 55, and 60 decibels, respectively, for an average over the four frequencies of interest of 46 decibels.  Speech audiometry test results revealed speech recognition ability of 92% in the right ear and 98% in the left ear.  These results show that the Veteran does not have exceptional hearing loss in the either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the July 2007 measurements results in assignment of Roman Numeral I to the right ear and Roman Numeral I to the left ear, for the purpose of determining a disability rating.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.

Additional VA testing was performed in January 2010.  The January 2010 examination yielded test results of pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 20, 25, 50, 50, 60 decibels, respectively, for an average over the four frequencies of interest of 46.25 decibels.  Pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 25, 50, 60, and 55 decibels, respectively, for an average over the four frequencies of interest of 47.5 decibels.  Speech audiometry test results revealed speech recognition ability of 98 percent in the both ears.  These results show that the Veteran does not have exceptional hearing impairment in either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the January 2010 measurements results in assignment of Roman Numeral I to the left ear and Roman Numeral I to the right ear, for the purpose of determining a disability rating.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.

Additional VA testing was performed in November 2010.  The November 2010 examination yielded test results of pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 20, 25, 55, 60, 60 decibels, respectively, for an average over the four frequencies of interest of 50 decibels.  Pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 25, 50, 60, and 60 decibels, respectively, for an average over the four frequencies of interest of 48.75 decibels.  Speech audiometry test results revealed speech recognition ability of 96% in the right ear and 98% in the left ear  These results show that the Veteran does not have exceptional hearing impairment in either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the November 2010 measurements results in assignment of Roman Numeral I to the left ear and Roman Numeral I to the right ear, for the purpose of determining a disability rating.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.

Most recently, VA testing was performed in February 2016.  The February 2016 examination yielded test results of pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 20, 30, 60, 65, 65 decibels, respectively, for an average over the four frequencies of interest of 55 decibels.  Pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 30, 50, 60, 65, and 60 decibels, respectively, for an average over the four frequencies of interest of 59 decibels.  Speech audiometry test results revealed speech recognition ability of 92% in the right ear and 88% in the left ear  These results show that the Veteran does not have exceptional hearing impairment in either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the February 2016 measurements results in assignment of Roman Numeral II to the left ear and Roman Numeral I to the right ear, for the purpose of determining a disability rating.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column II.

The July 2007, January 2010, November 2010, and February 2016 audiological test results do not provide for assigning a compensable disability rating for the Veteran's bilateral hearing loss.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the VA examiners did this, noting that the Veteran reported difficulty hearing and understanding his spouse, hearing others at social gatherings or other settings with background noise, talking on the telephone, and hearing television or sermons.  

Because the Veteran does not meet the schedular criteria for a higher rating, entitlement to service connection for a compensable disability evaluation for bilateral hearing loss is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Left Ankle

The Veteran has been service connection for a left ankle disability since March 1984.  In May 2007, the Veteran submitted his current claim, requesting a higher disability evaluation for this disability.  At that time, his left ankle disability was evaluated as 10 percent disabling under Diagnostic Code 5271, which rates limitation of motion of the ankle.  In a July 2011 rating decision, the RO increased the Veteran's disability evaluation to 20 percent, effective April 12, 2010.

Under Diagnostic Code 5271, a 10 percent disability rating requires moderate limited motion of the ankle.  A 20 percent disability rating, which is the maximum evaluation available under Diagnostic Code 5271, requires marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).  Normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II (2015).

Before April 2010

In January 2007, the Veteran was afforded a VA examination.  At that time, he complained of constant left ankle pain, which worsened with prolonged standing or walking, but denied stiffness, locking, or giving way.  He described incapacitating flare-ups of pain daily lasting four to eight hours; however, he denied missing any work due to left ankle pain.  

On examination, dorsiflexion was 20/20 degrees and plantar flexion was 45/45 degrees.  There was no varus or valgus angulation noted in relation to his leg bones. On repeated testing, the Veteran experienced pain during dorsiflexion starting at 10 degrees, with no decrease in the range of motion.  There was no ankylosis.  

In January 2010, the Veteran was afforded another VA examination.  On examination, dorsiflexion was 10/20 degrees and plantar flexion was 30/45 degrees.  There was objective evidence of painful motion, but no additional loss of motion following repetitive testing.  There was no ankylosis.

VA outpatient treatment records reflect complaints of left ankle pain and show that the Veteran was provided with a brace for his left ankle, but do not provide additional range of motion information.  

In a March 2010 statement, the Veteran complained that his ankle swells daily and gives way at least once a month, even though he wears a brace.

Based on the evidence of record, entitlement to higher disability evaluation is not warranted prior to April 2010 for the Veteran's left ankle disability.  The Veteran had no limitation of motion at the time 2007 VA examination and at his 2010 VA examination, he continued to demonstrate more than half of full range of motion.  The Veteran has denied missing employment due to his left ankle disability.  While the Veteran's left ankle disability causes some level of functional impairment, the preponderance of the evidence does not support a finding that this impairment is "marked" in nature.  Rather, the Board finds that prior to April 12, 2010, the Veteran's disability is more accurately characterized as moderate in nature.  

After April 2010

As noted above, in July 2011, the Veteran's disability evaluation was increased to 20 percent, effective April 12, 2010.  This is the maximum schedular evaluation under Diagnostic Code 5271, and a higher schedular disability evaluation under this diagnostic code simply is not possible.  

The Board has considered whether a higher schedular rating under other potentially applicable schedular criteria is warranted for any period on appeal.  Diagnostic Code 5270 provides for a higher rating based on ankylosis of the ankle, but the record indicates that the Veteran has always had some motion in his left ankle, even if that motion is limited.  Therefore, evaluation under Diagnostic Code 5270 is not warranted because he does not have ankylosis.  There is also not evidence that the Veteran suffers from a malunion of the os calcis or astragalus, ankylosis of the subastragular or tarsal joints, or has undergone an astragalectomy.  Accordingly, Diagnostic Codes 5273, 5272, and 5274 are not for application.

For all the above reasons, entitlement to a higher schedular rating for a left ankle disability is not warranted for any period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Headaches

In October 2006, the Veteran submitted the increased rating claim currently on appeal.  At that time, his service connected headaches were evaluated as 30 percent disabling under Diagnostic Code 8100, which rates migraine headaches.  In July 2011, the RO increased his disability rating to 50 percent effective June 7, 2010

Pursuant to Diagnostic Code 8100, a 50 percent evaluation requires that the disability be manifested by very frequent, prostrating, and prolonged attacks that are productive of severe economic inadaptability.  A 30 percent rating under this code is warranted when the disability is manifested by headaches, with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating requires that the condition be productive of headaches with characteristic prostrating attacks averaging one in two months over last several months.  A non- compensable rating is assigned with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Before June 2010

A November 2005 VA outpatient treatment note reflects that the Veteran reported migraines three or four times per weeks.  In October 2006, he reported having migraines twice a week, but complained that the pain was increasingly severe.  

The Veteran was afforded a VA examination in January 2007.  At that time he reported three to four headaches daily associated with watery eyes and sensitivity to light and sound.  Approximately twice a week he experiences incapacitating headaches with nausea that last from four hours to all day.  He reported that he required fourteen sick days in the last six months due to his headaches.

In August 2009, the Veteran was afforded another VA examination.  At that time, he reported headaches two to three times per week that were not incapacitating.  

However, in June 2010, the Veteran retired from his job due to disability.  The Veteran submitted records from his final employer which reflect that the Veteran's health problems, including his headaches, negatively impacted his job performance despite accommodations.  

In an April 2012 letter, the Veteran's treating physician, Dr. V.P., submitted a statement explaining that the Veteran was unable to work due to his "unrelenting and painful headaches" and psychiatric problems.  He noted that the lights and noise at the Veteran's place of employment aggravated his condition.  

The above evidence appear to support a finding that during the period on appeal, the Veteran had prostrating attacks occurring more frequently than once a month, exceeding the criteria for a 30 percent disability evaluation.  It is less clear from the record whether the Veteran's migraines can reasonably be described as very frequent, prostrating, and prolonged attacks that are productive of severe economic inadaptability.  The Veteran has provided conflicting details regarding both the frequency of his headaches and how incapacitating they are.  However, the evidence supports a finding that the Veteran was frequently required to miss work due to the incapacitating nature of his headaches, that his pain from his headaches affected his performance when he was present, and that he was eventually forced to retire due to his headaches.  Therefore, the Board has resolved any ambiguity regarding the severity of the Veteran's disability in his favor and grants entitlement to a 50 percent evaluation for the entire period on appeal for the Veteran's headaches.  However, this is the maximum schedular evaluation that can be assigned; therefore a rating in excess of 50 percent must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Extraschedular Evaluations

The Board has also considered whether the Veteran's disabilities warrant referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008) case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, it does not appear that the Veteran has any "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluations for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for his service connected hearing loss, left ankle disability, and headaches are adequate.  Referral for extraschedular consideration is not warranted.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For all the above reasons entitlement to a higher disability evaluation for any period on appeal is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to a compensable disability evaluation for bilateral hearing loss is denied.

Entitlement to a disability evaluation in excess of 10 percent prior to April 12, 2010 and to 20 percent thereafter for a left ankle disability is denied.

Entitlement to a disability evaluation of 50 percent, but no greater, for headaches is granted.  


REMAND

The Veteran is seeking entitlement to service connection for right ankle disability.  He has argued that it was caused or permanently aggravated by his service connection left ankle disability.

Service treatment records from October 1973 document complaints of right ankle pain, swelling, and giving way of one month duration following a twisting injury.  The condition was diagnosed as a sprain.  No further right ankle problems are noted throughout the remainder of the Veteran's military service.  Post-service, there is no evidence of the claimed condition until more than two decades after service.  

In August 2009, the Veteran was afforded a VA examination of his right ankle.  The VA examiner concluded that the Veteran's right ankle strain was not caused by his service connected left ankle disability, instead attributing the condition to an innate tendency for ankle twisting.  However, the examiner did not address whether the Veteran's right ankle condition was related to his 1973 strain or was permanently aggravated by his left ankle disability.

At a June 2015 VA examination, the Veteran was diagnosed with right lateral collateral ligament sprain (chronic/recurrent).  The examiner concluded that it is less likely than not that this right ankle disability was aggravated by the Veteran's service connected left ankle disability, explaining that, "Review of the medical literature reveals no evidence that an injury to one joint results in disability in the contralateral joint."  However, like the August 2009 VA examiner, she did not address whether the Veteran's current right ankle strain is related to his in-service ankle strain diagnosed in 1973.  Accordingly, an addendum VA medical opinion is required to address whether the Veteran's current right ankle strain is related to his in-service condition.

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion regarding the Veteran's right ankle disability. 

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's right ankle disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.  In particular, the examiner is asked to discuss whether there is any relationship between the Veteran's current right ankle sprain and his right ankle sprain in October 1973.

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


